Citation Nr: 1501276	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for altercation of genetic material (also claimed as DNA gene altercation and spinal disease). 

2. Entitlement to service connection for a sexually transmitted disease. 

3. Entitlement to service connection for lumbosacral spinal degenerative bone disease.

4. Entitlement to service connection for an eye condition. 

5. Entitlement to service connection for scars. 

6. Entitlement to service connection for heart failure (stroke). 

7. Entitlement to service connection for shortening of the left leg. 

8. Entitlement to service connection for fractured ribs. 

9. Entitlement to service connection for foot paralysis (also claimed as fractured feet). 

10. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

11. Entitlement to service connection for arthritis of the neck, bilateral legs, bilateral arms, and bilateral hips. 

12. Entitlement to service connection for nerve damage to the neck, bilateral legs, bilateral arms, and bilateral hips. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 4, 1971, to January 28, 1971, and from January 10, 1973, to May 31, 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2007 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  

In May and July 2012 letters of correspondence/Reports of Contact, the Veteran informed the RO that he had been incarcerated since February 2012.  He was subsequently released from incarceration for various periods of time in 2012, 2013, and February 2014.  

The RO scheduled him for a Travel Board hearing in July 2014.  A June 30, 2014, letter informed him of such.  

In a letter to the RO dated in July 2014, the Veteran reported that he was currently incarcerated; he also notified the RO that his parole release date was in October 2014. 

As the Veteran was incarcerated in July 2014, he failed to appear for the scheduled Travel Board hearing.  In this regard, the Board notes that it is unlikely that the Veteran ever received the June 30, 2014, letter informing him of his Travel Board date.  The Board additionally notes that several pieces of correspondence from the RO to the Veteran dated proximate to June/July/August 2014 were returned as "undeliverable" by the U.S. Postal Service. See VMBS.  The record reflects that the Veteran has provided an updated address since that time. 

Significantly, after the Veteran failed to appear for the July 2014 hearing (and subsequent to informing the RO that he was still incarcerated as of that date), the RO sent him a letter dated in August 2014, informing him that, based upon his request, he had been placed on the list of persons wanting to appear at the Houston RO for a Travel Board hearing.  The Veteran was notified that his name would be kept on the list unless he informed the RO otherwise.  

Correspondence contained the electronic record shows that the Veteran is no longer incarcerated.  There is no indication in the record that the Veteran has withdrawn his request for a Travel Board hearing or that, to date, the requested hearing has been held.  In light this, the likelihood that the Veteran did not receive timely notice concerning his July 2014 hearing, and given the RO's actions per the August 2014 letter, such a hearing should again be scheduled upon remand.  Indeed, the Veteran is entitled to this hearing before the Board adjudicates his appeal. See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2014).

The Veteran is advised that it is his responsibility to keep VA apprised of his current mailing address. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ask if he still desires a Travel Board or any other type of Board hearing.  If the Veteran continues to request a Travel Board hearing or requests a videoconference hearing, schedule such a hearing.  If the Veteran cannot be contacted, prepare a memorandum to the file listing the steps taken to contact him. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




